DETAILED ACTION
This office action is a response to an application filed on 05/27/2020 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/27/2020, 02/10/2020, 03/20/2020, 03/31/2020, 04/06/2020, 06/16/2020, 08/26/2020, 09/09/2020, 04/29/2021, 08/11/2021, 09/20/2021, 05/11/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Wang (US 2017/0053289 A1) in view of Kennedy (US 2005/0050210 A1).

Regarding claim 1, Wang discloses a non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations (paragraph [0042]; lines 1-15; ITR system includes server, processor and memory which includes instructions; instruction embodying the method may be programmed into memory and executed by the processor to provide the functionality or operations of ITR system), the operations comprising:
in response to receiving (paragraph [0041]; lines 1-5; the originator enters an issue into the ITR system), in relation to a software object integrated in an industrial automation routine (paragraph [0040]; identifying an issue using data provided by Automated operating system AOS in response to a condition state of an element, station ST, machine wherein elements E, stations ST, machines can be considered as software object of the directory structure please see page 9, paragraph [0045]; lines 7-15), an input flagging an issue for review (page 9; Column 1; paragraph [0046];last 11 lines;  uses the status indicator inputs to assign the issue, originator selects status input to indicate the issue as a new issue), associating a flag with the software object(paragraph [0046]; lines 1-20; the originator inputs the issue identified into the ITR system, the inputting issue includes other issue identifying information such as related directory items such as Station 60, Station70, FIXTURE please see Fig.5; claim 1; lines 1-3; associating the issue with at least one directory item of a directory (i.e. software object))
in response to receiving a request to access the issue (paragraph [0048];lines 1-10; subscriber receives a notification of the issue, the subscriber responds to the notification by accessing the issue tracking interface; paragraph [0045]; lines 1-20; the subscriber subscribes to the issues, the subscriber receives issue notification related to the directory item (i.e. software object)); causing a file in the industrial automation routine corresponding to the issue and the software object to be displayed on a computing device. (paragraph [0048]; lines 1-20; the subscriber can view and access the issues; paragraph [0044]; last lines 9, the subscriber can be given full access issue files)
Wang does not explicitly disclose causing a location corresponding to the issue to be displayed on a computing device.
Kennedy discloses causing a location corresponding to the issue to be displayed on a computing device. (abstract; providing an embedded uniform resource locator of the issue, claims 5 and 6; providing uniform resource relocator for plurality of interface pages to process the issue)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method monitoring and tracking elements, stations, and machines in industrial automation routine, flagging issue related to one of the directory items such as elements, stations, and machines of Wang with the method providing URL corresponding to the issue of Kennedy in order to reduce the complexities in tracking issue taught by Kennedy.

Regarding claim 2, Wang in view of Kennedy discloses the non-transitory computer-readable medium of claim 1, Wang discloses the location in the industrial automation routine corresponding to the issue for the industrial automation routine.(paragraph [0046];lines 1-20; location data related to the issue, page 7; column 1; paragraph [0040]; the issue is identified using data provided by automated operating system AOS in response to condition state of element, station, operation, machine)
Wang does not explicitly disclose the location corresponding to the issue comprises a location in development code. 
Kennedy discloses the location corresponding to the issue comprises a location in development code. (abstract; providing an embedded uniform resource locator of the issue, paragraph [0045]; the issue tracking system is written in development code; therefore, uniform resource locator is in development code)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method issue tracking system of Wang with the method issue tracking system of Kennedy in order to reduce time investment in tracking issue taught by Kennedy.

Regarding claim 3, Wang in view of Kennedy discloses the non-transitory computer-readable medium of claim 1, wherein the operations further comprise, in response to associating the flag with the software object (Wang; page 9; column 1;  paragraph [0046]; last 10 lines, the originator inputs the issue identified into the ITR system, paragraph [0046]; lines 1-25; the inputting issue includes other issue identifying information such as related directory items such as Station 60, Station70, FIXTURE please see Fig.5; claim 1; lines 1-3; associating the issue with at least one directory item of a directory (i.e. software object)), transmitting an electronic notification. (Wang; page 9; column 1; paragraph [0046]; last 10 lines; after issue originator selects the status input to indicate the issue as a new issue, sending a notification to the subscriber that a new issue is assigned)

Regarding claim 4, Wang in view of Kennedy discloses the non-transitory computer-readable medium of claim 3, Wang discloses the electronic notification contains a file in the industrial automation routine corresponding to the issue and the software object. (page 8; paragraph [0045]; last line, page 9; paragraph [0045]; lines 1-3; the subscribe receives issue notifications related to the directory item (i.e. software object), paragraph [0048]; the subscriber can view and access the issues; paragraph [0044]; last 9 lines, the subscriber can be given full access issue files)
Wang does not explicitly disclose the electronic notification contains a link to the location corresponding to the issue. 
Kennedy discloses the electronic notification contains a link to the location corresponding to the issue. (abstract; providing an embedded uniform resource locator of the issue).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method monitoring and tracking elements, stations, and machines in industrial automation routine, flagging issue related to one of the directory items such as elements, stations, and machines of Wang with the method providing URL corresponding to the issue of Kennedy in order to reduce the complexities in tracking issue taught by Kennedy.

Regarding claim 5, Wang in view of Kennedy discloses the non-transitory computer-readable medium of claim 1, wherein the flag is associated with the software object in a shared object library.(Wang; page9, column 1; paragraph [0046]; last 10 lines, the issue originator uses the status indicator to assign the issue as one of a new issue using input, claim 1; lines 1-5; associated the issue with the at least one directory item (i.e. software object)); paragraph [0042]; last 10 lines, storing the issue related information and data can be in shared memory within the enterprises)

Regarding claim 6, Wang in view of Kennedy discloses the non-transitory computer-readable medium of claim 5, wherein the shared object library comprises a plurality of software objects having at least a corresponding physical part in the industrial automation routine.(Wang; paragraph [0042]; last 10 lines, storing issue related information and data in shared memory within the enterprises, claim 1; lines 1-5; issue is associated related to directory items (i.e. plurality of software objects), page 9, paragraph [0045];lines 10-17;  directory items includes HVAC, machines (i.e. physical part))

Regarding claim 7, Wang in view of Kennedy discloses the non-transitory computer-readable medium of claim 6, wherein each of the plurality the software objects has at least one property that an automated control device can be programmed to act on (Wang; Fig.6; 122, 147, 61, page 9, paragraph [0045]; last 22 lines, directory items (i.e. each of the plurality of software objects has property that the automated control device such as FIXTURE, stations, machines, can be programmed to act on such as selecting, updating, revising, reporting, backup), and wherein each of the plurality of software objects has at least one property that a human machine interface component can utilize in generating an element for display on a human machine interface.(Wang; paragraph [0021]; last 28 lines, user device can display, interact, control the machines (i.e. software objects) via machine control interface))

Regarding claim 8, Wang discloses a system for facilitating user communication for industrial automation system design (Fig.1, Fig.11), comprising:
a memory that stores executable components (paragraph [0042]; ITR system includes memory that sored instructions to provide functionality of the ITR system); and
a processor, functionally coupled to the memory, that executes the executable components (paragraph [0042]; instructions embodying the methods may be programmed into memory and executed via the processor to provide functionality of the ITR system), the executable components comprising a flagging component (page9; column 1; paragraph [0046]; last 10 lines; the originator uses the status indicator inputs to assign the issue as a new issue) configured to:
in response to receiving (paragraph [0041]; lines 1-3; the originator enters an issue into the ITR system), in relation to a software object integrated in a plurality of industrial automation routines (paragraph [0040]; lines 1-18; identifying an issue using data provided by Automated operating system AOS in response to a condition state of an element, station ST, machine wherein elements E, stations ST, machines can be considered as software object of the directory structure please see page 9, paragraph [0045]; lines 7-15; paragraph [0026]; plurality of industrial automation routines such as monitoring, measuring, sensing, operation conditions), an input for flagging an issue for review, (Column 1; paragraph [0046]; last 10 lines; uses the status indicator inputs to assign the issue, originator selects status input to indicate the issue as a new issue), associate a flag with the software object(paragraph [0046]; the originator inputs the issue identified into the ITR system, the inputting issue includes other issue identifying information such as related directory items such as Station 60, Station70, FIXTURE please see Fig.5; claim 1; lines 1-3; associating the issue with at least one directory item of a directory (i.e. software object))
in response to receiving a request to access the issue (paragraph [0048]; subscriber receives a notification of the issue, the subscriber responds to the notification by accessing the issue tracking interface; paragraph [0045]; the subscriber subscribes to the issues, the subscriber receives issue notification related to the directory item (i.e. software object); enable accessing file corresponding to the software object. (paragraph [0048]; the subscriber can view and access the issues; paragraph [0044]; last 9 lines; the subscriber can be given full access issue files)
Wang does not explicitly disclose enable transmission of a location.
Kennedy discloses enable transmission of a location (abstract; providing an embedded uniform resource locator of the issue record).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method monitoring and tracking elements, stations, and machines in industrial automation routine, flagging issue related to one of the directory items such as elements, stations, and machines of Wang with the method providing URL corresponding to the issue of Kennedy in order to reduce the complexities in tracking issue taught by Kennedy.

Regarding claim 9, Wang in view of Kennedy discloses the system of claim 8, wherein the input is received in relation to a first industrial automation routine in which the software object is integrated (Wang; column1; paragraph [0046]; last 10 lines; the originator inputs the issue identified into the ITR system as new issue, the inputting issue includes other issue identifying information such as related directory items such as Station 60, Station70, FIXTURE please see Fig.5; claim 1; lines 1-3; associating the issue with at least one directory item of a directory (i.e. software object); paragraph [0026];automated operating system includes plurality of industrial automation routines such as monitoring, sensing, measuring of operating conditions of elements, machine (i.e. software object) within facility ) and the location corresponding to the software object corresponds to a second industrial automation routine in which the software object is integrated.(Wang; paragraph [0046]; originator inputting information such as location data related to the issue ; the inputting issue includes other issue identifying information such as related directory items such as Station 60, Station70, FIXTURE please see Fig.5; claim 1; lines 1-3; associating the issue with at least one directory item of a directory (i.e. software object); paragraph [0026];automated operating system includes plurality of industrial automation routines such as monitoring, sensing, measuring of operating conditions of elements, machine (i.e. software object) within facility)

Regarding claim 10, Wang in view of Kennedy discloses the system of claim 8, wherein Wang discloses the input is received (Wang; paragraph [0046]; originator inputs the issue identified into the ITR system as new issue) in relation to ladder logic for one of the plurality of industrial automation routines (Wang; paragraph [0026]; condition state or ladder logic for operating conditions such as on, off, open, closed; paragraph [0003]; programmable logic controller uses ladder logic), and the location corresponding to the software object (Wang; paragraph [0046]; the inputting issue identifying information such as location data of issue related to directory item (i.e. software object); 
Wang does not explicitly disclose the location corresponding to the software object corresponds to the software object’s location in code for a human machine interface. 
Kennedy discloses the location corresponding to the software object corresponds to the software object’s location in code for a human machine interface. (abstract; providing an embedded uniform resource locator of the issue record, claims 5 and 6; providing uniform resource relocator for plurality of interface pages to process the issue; the location is in URL)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method issue tracking system of Wang with the method issue tracking system of Kennedy in order to reduce time investment in tracking issue taught by Kennedy.

Regarding claim 12, Wang in view of Kennedy discloses the system of claim 8, wherein Wang discloses the location corresponding to the software object comprises a location for one of the plurality of industrial automation routines. (paragraph [0046]; inputting issue identifying information related to directory item (i.e. software object), location data related to the issue is inputted to the ITR system)
Wang does not explicitly disclose location in development code.
Kennedy discloses location in development code. (abstract; providing embedded uniform resource locator for the issue, paragraph [0045]; the issue tracking system is written in development code)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method issue tracking system of Wang with the method issue tracking system of Kennedy in order to reduce time investment in tracking issue taught by Kennedy.

Regarding claim 13, Wang in view of Kennedy discloses the system of claim 8, wherein the flagging component is further configured to, in response to associating the flag with the software object (Wang; paragraph [0046]; inputting issue identifying information related to directory item, claim 1; the issue is associated with directory item (i.e. software object)), enable transmission of an electronic notification.(Wang; paragraph [0046]; the originator selects status input to indicate the issue as a new issue and the ITR system sending notification to the subscriber that the issues is assigned)

Regarding claim 14, Wang in view of Kennedy discloses the system of claim 13, Wang discloses the electronic notification corresponding to the software object.(paragraph [0045]; issue notification related to the directory item (i.e. software object); claim 14; issue notification is email message)
Wang does not explicitly disclose the electronic notification contains a link to the location.
Kennedy discloses the electronic notification contains a link to the location (abstract; providing embedded resource locator of the issue; paragraph [0108]; email notification which includes a link to view the issue)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method issue tracking system of Wang with the method issue tracking system of Kennedy in order to reduce time investment in tracking issue taught by Kennedy.

Regarding claim 15, Wang in view of Kennedy discloses the system of claim 8, wherein the flag is associated with the software object in a shared object library. (Wang; paragraph [0042]; last 10 lines, storing issue related information in the shared or distributed memory; paragraph [0046]; inputting information includes a new issue related with directory item (i.e. software object))

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 6 as the system of the claim 6.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 7 as the system of the claim 7.

Regarding claim 18, Wang discloses a method for facilitating user communication for industrial automation system design, comprising:
in response to receiving, in relation to a software object integrated in a plurality of industrial automation routines, an information for review (paragraph [0041]; the originator enters a new issue into the ITR system, claim 1; new issue is associated with directory items (i.e. software objects), paragraph [0040]; issue is identified using data provided by automated operating system AOS in response to condition state of element, station, operation, machine (i.e. software object)), associating, by a system comprising a processor, the information  with the software object (paragraph [0046]; inputting information includes associating inputting issue information with directory items (i.e. software objects)) ; and
in response to receiving, a request to access the information (paragraph [0048]; subscriber receives a notification of the issue, the subscriber responds to the notification by accessing the issue tracking interface; paragraph [0045]; the subscriber subscribes to the issues, the subscriber receives issue notification related to the directory item (i.e. software object), causing, by the system, a file corresponding to the software object. (paragraph [0048]; the subscriber can view and access the issues; paragraph [0044]; last lines 9, the subscriber can be given full access issue files)
Wang does not explicitly disclose transmission of a location corresponding to the software object.
Kennedy discloses transmission of a location corresponding to the software object. (abstract; providing an embedded uniform resource locator of the issue record, claims 5 and 6; providing uniform resource relocator for plurality of interface pages to process the issue)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method monitoring and tracking elements, stations, and machines in industrial automation routine, flagging issue related to one of the directory items such as elements, stations, and machines of Wang with the method providing URL corresponding to the issue of Kennedy in order to reduce the complexities in tracking issue taught by Kennedy.
Wang in view of Kennedy does not explicitly disclose comment. 
The other embodiment of Wang discloses comment. (Fig.8; user enters comments regarding the issue).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method inputting information regarding issue of the software object of Wang in view of Kennedy with the method inputting comment regarding issue of the software object of the other embodiment of Wang in order to validate the fix by the originator taught by other embodiment of Wang.

Regarding claim 19,  The embodiments of Wang in view of Kennedy discloses the method of claim 18, wherein the comment is received in relation to a first industrial automation routine in which the software object is integrated (Wang; Fig.8; the comment is received via issue tracking interface in relation to automatic operating system in which the directory items are integrated please see paragraph [0004]), and the location corresponding to the software object corresponds to a second industrial automation routine in which the software object is integrated. (Wang; paragraph [0046]; originator inputting information such as location data related to the issue ; the inputting issue includes other issue identifying information such as related directory items such as Station 60, Station70, FIXTURE please see Fig.5; claim 1; lines 1-3; associating the issue with at least one directory item of a directory (i.e. software object); paragraph [0026];automated operating system includes plurality of industrial automation routines such as monitoring, sensing, measuring of operating conditions of elements, machine (i.e. software object) within facility)

Regarding claim 20, The embodiments of Wang in view of Kennedy discloses the method of claim 18, The embodiments of Wang the comment is received (Fig.8; the comment is received) in relation to ladder logic (paragraph [0026]; lines 14-25; operating conditions such as on, off, open, closed are considered as ladder logic, paragraph [0003]; PLC which includes ladder logic) for one of the plurality of industrial automation routines (paragraph [0026];automated operating system includes plurality of industrial automation routines such as monitoring, sensing, measuring of operating conditions of elements, machine (i.e. software object) within facility), and the location corresponding to the software object for a human machine interface.(paragraph [0046]; the user inputs issue identification information such as location data associated with directory items (i.e. software object))
The embodiments of Wang do not disclose the location corresponding to the software object corresponds to the software object’s location in code.
Kennedy discloses the location corresponding to the software object corresponds to the software object’s location in code. (abstract; providing embedded resource locator of the issue, the location is in URL code)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method issue tracking system of Wang with the method issue tracking system of Kennedy in order to reduce time investment in tracking issue taught by Kennedy.

6.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Wang (US 2017/0053289 A1) in view of Kennedy (US 2005/0050210 A1) and McNulty (US 11012402 B1).

Regarding claim 11, The embodiments of Wang in view of Kennedy discloses the system of claim 8, wherein  to associate the flag with the software object, the flagging component is configured to associate the comment with the software object.(Wang; Fig.8; paragraph [0049]; user 1 is originated the issue, and input the comment, the comment is associated with the issue related to directory items (i.e. software object); claim 1; issue is associated with directory item (i.e. software object))
The embodiments of Wang in view of Kennedy does not explicitly disclose the input comprises a request to leave a comment for review.
McNulty discloses the input comprises a request to leave a comment for review (claim 11; lines 22-25; request to leave comment)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses receiving comment regarding issue of the software object of the embodiments of Wang in view of Kennedy with the method disclosing request to leave a comment of McNulty Jr in order to improve collaboration in social networking platform taught by McNulty Jr.

Conclusion
7.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Troutman et al. US 9430359 B1 (Identifying and resolving software issue) which discloses identifying and resolving issue, annotating entry in the issue tracking system for unresolved issue.
Parsons et al. US 2006/0206867 A1 (Test Followup issue tracking) which discloses tracking issue, create error reports, notification system connected to tracking system, tracking a status associated with software component.

8.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452